81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
5$<021' & 38//,$0                 
                                    
                  3ODLQWLII        
                                    
      Y                                            &LYLO $FWLRQ 1R  $%-
                                    
81,7(' 67$7(6 (19,5210(17$/ 
3527(&7,21 $*(1& et al.          
                                    
                  'HIHQGDQWV       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                 0(025$1'80 23,1,21

        3ODLQWLII 5D\PRQG 3XOOLDP VHQW )UHHGRP RI ,QIRUPDWLRQ $FW ³)2,$´ UHTXHVWV WR

GHIHQGDQWV (QYLURQPHQWDO 3URWHFWLRQ $JHQF\ ³(3$´ 8QLWHG 6WDWHV 'HSDUWPHQW RI 'HIHQVH

³'2'´ DQG 8QLWHG 6WDWHV 'HSDUWPHQW RI -XVWLFH ³'2-´ VHHNLQJ UHFRUGV UHODWHG WR DQ

LQYHVWLJDWLRQ LQWR WR[LF FRQWDPLQDWLRQ RFFXUULQJ DW IRUPHU $UP\ EDVH )RUW 0F&OHOODQ

&RPSO     >'NW  @ 3ODLQWLII¶V UHTXHVWV WR '2- DQG (3$ ZHUH LGHQWLFDO ZKLOH

SODLQWLII¶V UHTXHVW WR '2' VRXJKW GLIIHUHQW LQIRUPDWLRQ

       (3$ DQG '2' GLG QRW UHVSRQG WR SODLQWLII¶V )2,$ UHTXHVWV ZLWKLQ WKH VWDWXWRULO\UHTXLUHG

WZHQW\GD\ SHULRG &RPSO    see  86&  D$ DQG '2- IDLOHG WR PDNH D ILQDO

GHWHUPLQDWLRQ RQ SODLQWLII¶V )2,$ DGPLQLVWUDWLYH DSSHDO ZLWKLQ WKH WLPH UHTXLUHG &RPSO  ±

 see  86&  D$LL D&L 3ODLQWLII ILOHG WKLV ODZVXLW RQ $XJXVW  

DIWHU H[KDXVWLQJ WKH DGPLQLVWUDWLYH SURFHVV See &RPSO $OO GHIHQGDQWV UHVSRQGHG WR WKH VXLW

$QVZHU >'NW  @ (3$ DQG '2- PDLQWDLQHG WKDW WKH\ KDG SHUIRUPHG DGHTXDWH VHDUFKHV IRU

UHVSRQVLYH PDWHULDOV DQG WKDW QR UHFRUGV ZHUH ORFDWHG See 'HIV¶ 6WDWXV 5HSRUWV >'NW  ±@

+RZHYHU '2' GHWHUPLQHG WKDW LWV VHDUFK ZDV QRW DGHTXDWH see 'HIV¶ 6WDWXV 5HSRUW >'NW  @
DQG LW FRQGXFWHG DQRWKHU VHDUFK WKDW UHVXOWHG LQ WKH SURGXFWLRQ RI ILIW\VHYHQ SDJHV WR SODLQWLII

See 'HIV¶ 6WDWHPHQW RI 8QGLVSXWHG 0DWHULDO )DFWV >'NW  @ ³'HIV¶ 62)´   'HFO RI

0DUN + +HUULQJWRQ >'NW  @ ³+HUULQJWRQ 'HFO´   see 3O¶V 6WDWHPHQW RI 0DWHULDO )DFWV

WR :KLFK 7KHUH LV 1R *HQXLQH ,VVXH 	 5HVS WR 'HIV¶ 62) >'NW  @ ³3O¶V 62)´  

       2Q 0D\   GHIHQGDQWV MRLQWO\ ILOHG D PRWLRQ IRU VXPPDU\ MXGJPHQW FRQWHQGLQJ WKDW

HDFK DJHQF\¶V VHDUFK ZDV DGHTXDWH DQG WKDW '2'¶V UHGDFWLRQV XQGHU ([HPSWLRQ E ZHUH

SURSHU 'HIV¶ 0RW IRU 6XPP - >'NW  @ ³'HIV¶ 0RW´ 0HP RI 3 	 $ LQ 6XSS RI 'HIV¶

0RW >'NW  @ ³'HIV¶ 0HP´ DW ± 3ODLQWLII ILOHG D FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW

RQ -XQH   LQ ZKLFK KH DOVR RSSRVHG GHIHQGDQWV¶ PRWLRQ DUJXLQJ WKDW HDFK DJHQF\¶V VHDUFK

ZDV LQDGHTXDWH 3O¶V &URVV0RW IRU 6XPP - >'NW  @ ³3O¶V &URVV0RW´ 0HP LQ 2SS WR

'HIV¶ 0RW DQG LQ 6XSS RI 3O¶V 0RW >'NW  @ ³3O¶V &URVV0HP´ DW ± 'HIHQGDQWV ILOHG

D UHSO\ LQ VXSSRUW RI WKHLU PRWLRQ IRU VXPPDU\ MXGJPHQW DQG LQ RSSRVLWLRQ WR SODLQWLII¶V FURVV

PRWLRQ IRU VXPPDU\ MXGJPHQW RQ -XO\   'HIV¶ 5HSO\ LQ 6XSS RI 'HIV¶ 0RW 	 LQ 2SS

WR 3O¶V &URVV0RW >'NW  @ ³'HIV¶ &URVV2SS´ 7KHQ RQ $XJXVW   SODLQWLII ILOHG KLV

UHSO\ LQ VXSSRUW RI KLV FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW 3O¶V 5HSO\ LQ 6XSS RI 3O¶V 0RW

>'NW  @ ³3O¶V &URVV5HSO\´

       %HFDXVH WKH &RXUW ILQGV WKDW HDFK DJHQF\ KDV IDLOHG WR HVWDEOLVK WKDW LW FRQGXFWHG DQ

DGHTXDWH VHDUFK IRU UHFRUGV XQGHU )2,$ LW ZLOO GHQ\ GHIHQGDQWV¶ PRWLRQ LQ SDUW UHPDQG WKH PDWWHU

WR WKH DJHQFLHV DQG GHQ\ SODLQWLII¶V PRWLRQ DV PRRW        +RZHYHU EHFDXVH WKH UHGDFWLRQ RI

LQIRUPDWLRQ IURP WKH SDJHV SURGXFHG E\ '2' ZDV MXVWLILHG XQGHU D )2,$ H[HPSWLRQ DQG '2'

SURGXFHG DOO VHJUHJDEOH LQIRUPDWLRQ WKH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ LQ SDUW




                                                
                                        %$&.*5281'

,     7KH '2' 5HTXHVW

       2Q 'HFHPEHU   SODLQWLII VXEPLWWHG D )2,$ UHTXHVW WR WKH '2' 2IILFH RI WKH

6HFUHWDU\ RI 'HIHQVH-RLQW 6WDII )2,$ 2IILFH 'HIV¶ 62)   3O¶V 62)   'HFO RI 5D\PRQG

3XOOLDP >'NW  @ ³3XOOLDP 'HFO´   3ODLQWLII UHTXHVWHG WKH IROORZLQJ LQIRUPDWLRQ

               $OO FRUUHVSRQGHQFH ZKHWKHU LQ HOHFWURQLF RU KDQGZULWWHQ IRUPDW LQFOXGLQJ
               EXW QRW OLPLWHG WR HOHFWURQLF PDLO HPDLO PHPRUDQGXPV RU RWKHU
               GRFXPHQWV UHODWHG WR +5  )RUW 0F&OHOODQ +HDOWK 5HJLVWU\ $FW +5
                )RU 0F&OHOODQ +HDOWK 5HJLVWU\ $FW )RUW 0F&OHOODQ H[SRVXUHV )RUW
               0F&OHOODQ WR[LF FRQWDPLQDWLRQ +5  7R[LF ([SRVXUH 5HVHDUFK DQG
               0LOLWDU\ )DPLO\ 6XSSRUW $FW RI  DQG  RU +5  9HWHUDQV¶ 7R[LF
               :RXQGV 5HVHDUFK $FW RI 

([ $ WR 3XOOLDP 'HFO 'HIV¶ 62)   3O¶V 62)   7KH GDWH UDQJH IRU WKH UHFRUG VHDUFK ZDV

0D\   WKURXJK 'HFHPEHU   ([ $ WR 3XOOLDP 'HFO 'HIV¶ 62)   3O¶V 62)  

       2Q -DQXDU\   DIWHU EHLQJ LQIRUPHG WKDW KLV UHTXHVW ZDV WRR EURDG SODLQWLII

QDUURZHG KLV UHTXHVW WR ³>D@OO FRUUHVSRQGHQFH WR IURP RU FDUERQ FRSLHG &&´ WR (OL]DEHWK .LQJ

DQG 0DU\ 0F9HLJK ([ % WR 3XOOLDP 'HFO 'HIV¶ 62)  ± 3O¶V 62)   'HIHQGDQWV

LQWHUSUHW WKH QDUURZHG UHTXHVW DV FDOOLQJ RQO\ IRU WKH HPDLOV RI WKRVH WZR LQGLYLGXDOV 'HIV¶

62)   EXW SODLQWLII PDLQWDLQV WKDW '2' ZDV VWLOO REOLJHG WR VHDUFK IRU DOO FRUUHVSRQGHQFH

³ZKHWKHU LQ HOHFWURQLF RU KDQGZULWWHQ IRUPDW LQFOXGLQJ EXW QRW OLPLWHG WR HOHFWURQLF PDLO HPDLO

PHPRUDQGXPV RU RWKHU GRFXPHQWV´ UHODWHG WR WKH WRSLFV PHQWLRQHG DERYH 3O¶V 62)   ([ %

WR 3XOOLDP 'HFO 8OWLPDWHO\ '2' SURYLGHG ILIW\VHYHQ UHVSRQVLYH SDJHV WR SODLQWLII ZKLFK KDG

EHHQ UHGDFWHG IRU LQIRUPDWLRQ UHODWHG WR MXQLRU SHUVRQQHO 'HIV¶ 62)   ±  3O¶V

62)  




                                                
,,    7KH (3$ 5HTXHVW

       2Q )HEUXDU\   SODLQWLII VXEPLWWHG D )2,$ UHTXHVW WKURXJK (3$¶V RQOLQH )2,$

SRUWDO DQG WKH UHTXHVW ZDV DVVLJQHG WR (3$ 5HJLRQ  'HIV¶ 62)   3O¶V 62)   'HFO RI

6FRWW /HYLQH >'NW  @ ³/HYLQH 'HFO´   3ODLQWLII VRXJKW WKH IROORZLQJ LQIRUPDWLRQ

               $OO GRFXPHQWDWLRQ UHODWHG WR LQYHVWLJDWLRQFRPSODLQW ILOHG E\ +HDWKHU
               :KLWH *HQHUDO &RXQVHO (QYLURQPHQWDO :RUNLQJ *URXS RQ -XQH  
               9,$ )$&6,0,/( 	 ),567 &/$66 0$,/ DQG DGGUHVVHG WR *OHQQ $
               )LQH 86 'HSDUWPHQW RI -XVWLFH 2IILFH RI WKH ,QVSHFWRU *HQHUDO DQG 1LNNL
               / 7LQVOH\ 86 (QYLURQPHQWDO 3URWHFWLRQ $JHQF\ 2IILFH RI WKH ,QVSHFWRU
               *HQHUDO UHJDUGLQJ DOOHJDWLRQV DJDLQVW &KULVWLQH 7RGG :KLWPDQ
               $GPLQLVWUDWRU RI WKH (3$ DQG :LOOLDP $ :HLQLVFKNH 'HSDUWPHQW RI
               -XVWLFH 6HQLRU &RXQVHO

(3$ ([ $ WR 'HIV¶ 0RW >'NW  @ 'HIV¶ 62)   3O¶V 62)   3ODLQWLII DOVR LQFOXGHG

WKH -XQH   OHWWHU IURP +HDWKHU :KLWH UHIHUHQFHG LQ WKH UHTXHVW 'HIV¶ 62)   see (3$

([ % WR 'HIV¶ 0RW >'NW  @ 7KH UHTXHVW ZDV XOWLPDWHO\ WUDQVIHUUHG WR WKH (3$ 2IILFH RI

,QVSHFWRU *HQHUDO ³2,*´ RQ 0DUFK   'HIV¶ 62)  ± 'XH WR D EDFNORJ RI )2,$

UHTXHVWV WKH 2,* ZDV RQO\ DEOH WR SURYLGH SODLQWLII ZLWK D VWDWXV XSGDWH EHIRUH SODLQWLII ILOHG VXLW

'HIV¶ 62)  ±

,,,   7KH '2- 5HTXHVW

       $OVR RQ )HEUXDU\   SODLQWLII VHQW WKH VDPH )2,$ UHTXHVW WR WKH 2IILFH RI

,QVSHFWRU *HQHUDO DW WKH 'HSDUWPHQW RI -XVWLFH ³'2- 2,*´ WKDW LW VXEPLWWHG WR (3$ '2-

2,* UHVSRQGHG WR SODLQWLII¶V UHTXHVW E\ OHWWHU GDWHG 0DUFK   DQG LQIRUPHG SODLQWLII WKDW QR

UHVSRQVLYH GRFXPHQWV KDG EHHQ ORFDWHG 'HIV¶ 62)  



      3ODLQWLII GLVSXWHV WKH PDQQHU LQ ZKLFK GHIHQGDQWV GHVFULEH WKH VFRSH RI WKH UHTXHVW LQ WKHLU
VWDWHPHQW RI IDFWV See 'HIV¶ 62)   3O¶V 62)    'HFO RI -HDQHWWD 0 +RZDUG >'NW  
@ ³+RZDUG 'HFO´   see also '2- ([ WR 'HIV¶ 0RW >'NW  @ DW  'HIHQGDQWV GHVFULEH
WKH UHTXHVW E\ UHLWHUDWLQJ WKH UHTXHVW¶V ILUVW SDUDJUDSK EXW SODLQWLII PDLQWDLQV WKDW WKH UHTXHVW LV
EURDGHU DQG DOVR LQFOXGHV WKH VXEMHFW PDWWHU FRQWDLQHG ZLWKLQ +HDWKHU :KLWH¶V OHWWHU See 'HIV¶
62)   3O¶V 62)   
                                                  
                                   67$1'$5' 2) 5(9,(:

       ,Q D )2,$ FDVH WKH GLVWULFW FRXUW UHYLHZV WKH DJHQF\¶V GHFLVLRQV de novo DQG ³WKH EXUGHQ

LV RQ WKH DJHQF\ WR VXVWDLQ LWV DFWLRQ´  86&  D% Military Audit Project v. Casey

 )G   '& &LU  ³>7@KH YDVW PDMRULW\ RI )2,$ FDVHV FDQ EH UHVROYHG RQ

VXPPDU\ MXGJPHQW´ Brayton v. Office of U.S. Trade Representative  )G   '&

&LU 

       6XPPDU\ MXGJPHQW LV DSSURSULDWH ³LI WKH PRYDQW VKRZV WKDW WKHUH LV QR JHQXLQH GLVSXWH DV

WR DQ\ PDWHULDO IDFW DQG WKH PRYDQW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ´ )HG 5 &LY 3

D 7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW ³EHDUV WKH LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH

GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ WKRVH SRUWLRQV RI WKH SOHDGLQJV

GHSRVLWLRQV DQVZHUV WR LQWHUURJDWRULHV DQG DGPLVVLRQV RQ ILOH WRJHWKHU ZLWK WKH DIILGDYLWV LI DQ\

ZKLFK LW EHOLHYHV GHPRQVWUDWH WKH DEVHQFH RI D JHQXLQH LVVXH RI PDWHULDO IDFW´ Celotex Corp. v.

Catrett  86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG 7R GHIHDW VXPPDU\

MXGJPHQW WKH QRQPRYLQJ SDUW\ PXVW ³GHVLJQDWH VSHFLILF IDFWV VKRZLQJ WKDW WKHUH LV D JHQXLQH

LVVXH IRU WULDO´ Id. DW  LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG

       7KH PHUH H[LVWHQFH RI D IDFWXDO GLVSXWH LV LQVXIILFLHQW WR SUHFOXGH VXPPDU\ MXGJPHQW

Anderson v. Liberty Lobby, Inc.  86  ±  $ GLVSXWH LV ³JHQXLQH´ RQO\ LI D

UHDVRQDEOH IDFWILQGHU FRXOG ILQG IRU WKH QRQPRYLQJ SDUW\ D IDFW LV ³PDWHULDO´ RQO\ LI LW LV FDSDEOH

RI DIIHFWLQJ WKH RXWFRPH RI WKH OLWLJDWLRQ Id. DW  Laningham v. U.S. Navy  )G 

 '& &LU  ,Q WKH )2,$ FRQWH[W ³WKH VXIILFLHQF\ RI WKH DJHQF\¶V LGHQWLILFDWLRQ RU

UHWULHYDO SURFHGXUH´ PXVW EH ³JHQXLQHO\ LQ LVVXH´ LQ RUGHU IRU VXPPDU\ MXGJPHQW WR EH

LQDSSURSULDWH Weisberg v. Dep’t of Justice  )G   Q '& &LU  TXRWLQJ

Founding Church of Scientology v. Nat’l Sec. Agency  )G   '& &LU  LQWHUQDO



                                                  
TXRWDWLRQ PDUNV RPLWWHG ,Q DVVHVVLQJ D SDUW\¶V PRWLRQ WKH FRXUW PXVW ³YLHZ WKH IDFWV DQG GUDZ

UHDVRQDEOH LQIHUHQFHV µLQ WKH OLJKW PRVW IDYRUDEOH WR WKH SDUW\ RSSRVLQJ WKH VXPPDU\ MXGJPHQW

PRWLRQ¶´ Scott v. Harris  86    DOWHUDWLRQV RPLWWHG TXRWLQJ United States

v. Diebold, Inc.  86    SHU FXULDP

       ³6XPPDU\ MXGJPHQW PD\ EH JUDQWHG RQ WKH EDVLV RI DJHQF\ DIILGDYLWV´ LQ )2,$ FDVHV

ZKHQ WKRVH DIILGDYLWV ³FRQWDLQ UHDVRQDEOH VSHFLILFLW\ RI GHWDLO UDWKHU WKDQ PHUHO\ FRQFOXVRU\

VWDWHPHQWV´ DQG ZKHQ ³WKH\ DUH QRW FDOOHG LQWR TXHVWLRQ E\ FRQWUDGLFWRU\ HYLGHQFH LQ WKH UHFRUG

RU E\ HYLGHQFH RI DJHQF\ EDG IDLWK´ Judicial Watch, Inc. v. U.S. Secret Serv.  )G  

'& &LU  TXRWLQJ Consumer Fed’n of Am. v. Dep’t of Agric.  )G   '& &LU

 +RZHYHU D SODLQWLII FDQQRW UHEXW WKH JRRG IDLWK SUHVXPSWLRQ DIIRUGHG WR DQ DJHQF\¶V

VXSSRUWLQJ DIILGDYLWV WKURXJK ³SXUHO\ VSHFXODWLYH FODLPV DERXW WKH H[LVWHQFH DQG GLVFRYHUDELOLW\

RI RWKHU GRFXPHQWV´ SafeCard Servs., Inc. v. Sec. & Exch. Comm’n  )G   '&

&LU  TXRWLQJ Ground Saucer Watch, Inc. v. Cent. Intelligence Agency  )G  

'& &LU 

                                          $1$/<6,6

       )2,$ UHTXLUHV WKH UHOHDVH RI JRYHUQPHQW UHFRUGV XSRQ UHTXHVW ,WV SXUSRVH LV ³WR HQVXUH

DQ LQIRUPHG FLWL]HQU\ YLWDO WR WKH IXQFWLRQLQJ RI D GHPRFUDWLF VRFLHW\ QHHGHG WR FKHFN DJDLQVW

FRUUXSWLRQ DQG WR KROG WKH JRYHUQRUV DFFRXQWDEOH WR WKH JRYHUQHG´ Nat’l Labor Relations Bd. v.

Robbins Tire & Rubber Co.  86    $W WKH VDPH WLPH &RQJUHVV UHFRJQL]HG

³WKDW OHJLWLPDWH JRYHUQPHQWDO DQG SULYDWH LQWHUHVWV FRXOG EH KDUPHG E\ UHOHDVH RI FHUWDLQ W\SHV RI

LQIRUPDWLRQ DQG SURYLGHG QLQH VSHFLILF H[HPSWLRQV XQGHU ZKLFK GLVFORVXUH FRXOG EH

UHIXVHG´ Fed. Bureau of Investigation v. Abramson  86    see also Ctr. for

Nat’l Sec. Studies v. Dep’t of Justice  )G   '& &LU  ³)2,$ UHSUHVHQWV D



                                                
EDODQFH VWUXFN E\ &RQJUHVV EHWZHHQ WKH SXEOLF¶V ULJKW WR NQRZ DQG WKH JRYHUQPHQW¶V OHJLWLPDWH

LQWHUHVW LQ NHHSLQJ FHUWDLQ LQIRUPDWLRQ FRQILGHQWLDO´ FLWLQJ John Doe Agency v. John Doe Corp.

 86    7KH 6XSUHPH &RXUW KDV LQVWUXFWHG WKDW ³)2,$ H[HPSWLRQV DUH WR EH

QDUURZO\ FRQVWUXHG´ Abramson  86 DW 

       7R SUHYDLO LQ D )2,$ DFWLRQ DQ DJHQF\ PXVW ILUVW GHPRQVWUDWH WKDW LW KDV PDGH ³D JRRG

IDLWK HIIRUW WR FRQGXFW D VHDUFK IRU WKH UHTXHVWHG UHFRUGV XVLQJ PHWKRGV ZKLFK FDQ EH UHDVRQDEO\

H[SHFWHG WR SURGXFH WKH LQIRUPDWLRQ UHTXHVWHG´ Oglesby v. U.S. Dep’t of Army  )G  

'& &LU  6HFRQG WKH DJHQF\ PXVW VKRZ WKDW ³PDWHULDOV WKDW DUH ZLWKKHOG    IDOO ZLWKLQ

D )2,$ VWDWXWRU\ H[HPSWLRQ´ Leadership Conference on Civil Rights v. Gonzales  ) 6XSS

G   ''&  $Q\ ³UHDVRQDEOH VHJUHJDEOH´ LQIRUPDWLRQ LQ D UHVSRQVLYH UHFRUG PXVW

EH UHOHDVHG  86&  E DQG ³QRQH[HPSW SRUWLRQV RI D GRFXPHQW PXVW EH GLVFORVHG XQOHVV

WKH\ DUH LQH[WULFDEO\ LQWHUWZLQHG ZLWK H[HPSW SRUWLRQV´ Mead Data Cent., Inc. v. U.S. Dep’t of

Air Force  )G   '& &LU 

,     /HJDO 6WDQGDUG IRU DQ $GHTXDWH 6HDUFK

       %HFDXVH D IXQGDPHQWDO SULQFLSOH EHKLQG )2,$ ³LV SXEOLF DFFHVV WR JRYHUQPHQW

GRFXPHQWV´ FRXUWV UHTXLUH ³DJHQFLHV WR PDNH PRUH WKDQ SHUIXQFWRU\ VHDUFKHV DQG LQGHHG WR

IROORZ WKURXJK RQ REYLRXV OHDGV WR GLVFRYHU UHTXHVWHG GRFXPHQWV´ Valencia-Lucena v. U.S. Coast

Guard  )G   '& &LU  FLWLQJ John Doe Agency  86 DW  DQG Campbell

v. U.S. Dep’t of Justice  )G   '& &LU  7KHUHIRUH DQ DJHQF\ RQO\ ³IXOILOOV LWV

REOLJDWLRQV XQGHU )2,$ LI LW FDQ GHPRQVWUDWH EH\RQG PDWHULDO GRXEW WKDW LWV VHDUFK ZDV µUHDVRQDEO\

FDOFXODWHG WR XQFRYHU DOO UHOHYDQW GRFXPHQWV¶´ Id. TXRWLQJ Truitt v. Dep’t of State  )G 

 '& &LU  see also Oglesby  )G DW  $OWKRXJK WKHUH ³LV QR UHTXLUHPHQW WKDW DQ




                                                 
DJHQF\ VHDUFK HYHU\ UHFRUG V\VWHP´ DQ DJHQF\ ³FDQQRW OLPLW LWV VHDUFK WR RQO\ RQH UHFRUG V\VWHP

LI WKHUH DUH RWKHUV WKDW DUH OLNHO\ WR WXUQ XS WKH LQIRUPDWLRQ UHTXHVWHG´ Oglesby  )G DW .

       7R GHPRQVWUDWH WKDW LW KDV SHUIRUPHG DQ DGHTXDWH VHDUFK IRU UHVSRQVLYH GRFXPHQWV DQ

DJHQF\ PXVW VXEPLW D UHDVRQDEO\ GHWDLOHG DIILGDYLW GHVFULELQJ WKH VHDUFK Id. ILQGLQJ VXPPDU\g<3>
MXGJPHQW LPSURSHU ZKHUH DJHQF\¶V DIILGDYLW ODFNHG VXIILFLHQW GHWDLO see also Defs. of Wildlife v.

U.S. Border Patrol  ) 6XSS G   ''&  VDPH $Q DIILGDYLW LV ³UHDVRQDEO\

GHWDLOHG´ LI LW ³VHW>V@ IRUWK WKH VHDUFK WHUPV DQG WKH W\SH RI VHDUFK SHUIRUPHG DQG DYHU>V@ WKDW DOO

ILOHV OLNHO\ WR FRQWDLQ UHVSRQVLYH PDWHULDOV LI VXFK UHFRUGV H[LVW ZHUH VHDUFKHG´ Oglesby 

)G DW  see also Defs. of Wildlife  ) 6XSS G DW  ILQGLQJ GHFODUDWLRQ GHILFLHQW ZKHUH LW

IDLOHG WR GHWDLO WKH W\SHV RI ILOHV VHDUFKHG WKH ILOLQJ PHWKRGV DQG WKH VHDUFK WHUPV XVHG +RZHYHU

DJHQF\ DIILGDYLWV WKDW ³GR QRW GHQRWH ZKLFK ILOHV ZHUH VHDUFKHG RU E\ ZKRP GR QRW UHIOHFW DQ\

V\VWHPDWLF DSSURDFK WR GRFXPHQW ORFDWLRQ DQG GR QRW SURYLGH LQIRUPDWLRQ VSHFLILF HQRXJK WR

HQDEOH >WKH UHTXHVWHU@ WR FKDOOHQJH WKH SURFHGXUHV XWLOL]HG´ DUH LQVXIILFLHQW WR VXSSRUW VXPPDU\

MXGJPHQW Weisberg v. Dep’t of Justice  )G   '& &LU  0RUHRYHU

FRQFOXVRU\ DVVHUWLRQV DERXW WKH DJHQF\¶V WKRURXJKQHVV DUH LQVXIILFLHQW            Morley v. Cent.

Intelligence Agency  )G   '& &LU  Nat’l Sec. Counselors v. Cent.

Intelligence Agency  ) 6XSS G   ''&  ³7KH DIILGDYLW PXVW H[SODLQ WKH VFRSH

DQG PHWKRG RI WKH DJHQF\¶V VHDUFK LQ D QRQFRQFOXVRU\ IDVKLRQ´ LQWHUQDO TXRWDWLRQ PDUNV

RPLWWHG

       ³$JHQF\ DIILGDYLWV DUH DFFRUGHG D SUHVXPSWLRQ RI JRRG IDLWK´ Safecard Servs., Inc. 

)G DW  ZKLFK FDQ EH UHEXWWHG ZLWK ³HYLGHQFH RI DJHQF\ EDG IDLWK´ Military Audit Project

 )G DW  RU ZKHQ ³D UHYLHZ RI WKH UHFRUG UDLVHV VXEVWDQWLDO GRXEW´ WKDW FHUWDLQ PDWHULDOV

ZHUH RYHUORRNHG GHVSLWH ZHOOGHILQHG UHTXHVWV         Valencia-Lucena  )G DW  FLWLQJ



                                                  
Founding Church of Scientology  )G DW  see also Truitt  )G DW  ³,I KRZHYHU

WKH UHFRUG OHDYHV VXEVWDQWLDO GRXEW DV WR WKH VXIILFLHQF\ RI WKH VHDUFK VXPPDU\ MXGJPHQW IRU WKH

DJHQF\ LV QRW SURSHU´

       :KLOH GHIHQGDQW DJHQFLHV KDYH VXEPLWWHG GHFODUDWLRQV LQ DQ DWWHPSW WR PHHW WKHLU EXUGHQ

ZLWK UHJDUG WR WKH DGHTXDF\ RI WKH VHDUFKHV WKHVH GHFODUDWLRQV GR QRW LQVSLUH FRQILGHQFH WKDW WKH

DJHQFLHV KDYH FRQGXFWHG VHDUFKHV UHDVRQDEO\ FDOFXODWHG WR XQFRYHU DOO UHOHYDQW GRFXPHQWV $V

ZLOO EH VHW RXW LQ PRUH GHWDLO EHORZ WKH GHFODUDWLRQV PDNH FRQFOXVRU\ VWDWHPHQWV WKDW WKH VHDUFKHV

ZHUH DGHTXDWH DQG IDLO WR SURYLGH WKH GHWDLOV QHHGHG WR HQDEOH WKH &RXUW WR GHWHUPLQH LI WKLV ZDV LQ

IDFW WKH FDVH 7KHUHIRUH WKH &RXUW ZLOO UHPDQG WKH FDVH EDFN WR WKH DJHQFLHV

,,    7KH '2' 5HTXHVW

       $      7KH '2' 6HDUFK

       7R VXSSRUW LWV FRQWHQWLRQ WKDW LW FRQGXFWHG DQ DGHTXDWH VHDUFK '2' RIIHUHG WKH GHFODUDWLRQ

RI 0DUN + +HUULQJWRQ WKH $VVRFLDWH 'HSXW\ *HQHUDO &RXQVHO LQ WKH DJHQF\¶V 2IILFH RI *HQHUDO

&RXQVHO ³2*&´ ZKR LV FXUUHQWO\ VXSHUYLVLQJ WKLV )2,$ FDVH See +HUULQJWRQ 'HFO  ±

+HUULQJWRQ VWDWHV WKDW DIWHU SODLQWLII ZDV LQIRUPHG WKDW KLV RULJLQDO UHTXHVW ZDV WRR EURDG KH OLPLWHG

WKH UHTXHVW WR FRUUHVSRQGHQFH RQ WKH VDPH VXEMHFW PDWWHU ³WR IURP RU FF¶G WR (OL]DEHWK .LQJ RU

0DU\ 0F9HLJK´ Id.   '2' UHVSRQGHG RQ 1RYHPEHU   DQG VWDWHG WKDW WKH RIILFHV RI WKH

8QGHU 6HFUHWDU\ RI 'HIHQVH IRU $FTXLVLWLRQ 7HFKQRORJ\ DQG /RJLVWLFV DQG WKH 2IILFH RI WKH

$VVLVWDQW 6HFUHWDU\ RI 'HIHQVH IRU /HJLVODWLYH $IIDLUV KDG FRQGXFWHG VHDUFKHV EXW KDG QRW ORFDWHG

DQ\ UHVSRQVLYH PDWHULDOV Id.   +HUULQJWRQ GHWHUPLQHG WKDW WKH LQLWLDO VHDUFK ZDV LQVXIILFLHQW

DQG KH GHFLGHG WR FRQGXFW D QHZ VHDUFK See id.

       +HUULQJWRQ DVNHG WKH '2' (QWHUSULVH ,7 6HUYLFHV 'LUHFWRUDWH ³(,76'´ WR VHDUFK WKH

HPDLOV RI WKH WZR LQGLYLGXDOV QDPHG E\ SODLQWLII ZLWKLQ WKH GDWH UDQJH RI 0D\   DQG



                                                  
'HFHPEHU   +HUULQJWRQ 'HFO   +H H[SODLQHG WKDW KH DVNHG (,76' WR FRQGXFW WKH

VHDUFK EHFDXVH (,76' ³FRQWUROV VWRUHV DQG FDQ DFFHVV WKH HPDLOV RI    SHUVRQQHO LQ WKH RIILFH

RI /HJLVODWLYH $IIDLUV ZKHUH WKH WZR LQGLYLGXDOV ZHUH HPSOR\HG´ Id. +HUULQJWRQ GLUHFWHG (,76'

WR XVH WKH IROORZLQJ VHDUFK WHUPV ³0F&OHOODQ +5  +5  +5  +5  7R[LF

([SRVXUH 5HVHDUFK 7R[LF :RXQGV 5HVHDUFK DQG 7R[LF &RQWDPLQDWLRQ´ Id. $V D UHVXOW RI WKLV

VHDUFK  UHVSRQVLYH SDJHV ZHUH SURYLGHG WR SODLQWLII RQ 0DUFK   Id.

       %      7KH '2' 6HDUFK ZDV ,QDGHTXDWH

       :KLOH WKH VHDUFK XQGHUWDNHQ DW +HUULQJWRQ¶V GLUHFWLRQ ZDV QHFHVVDU\ DQG SURGXFWLYH LW ZDV

LQFRPSOHWH VLQFH LW FRYHUHG HOHFWURQLF PDLO RQO\ 3ODLQWLII¶V UHTXHVW DQG '2'¶V RZQ UHFLWDWLRQ RI

WKH UHTXHVW LQ LWV ILQDO GHFLVLRQ OHWWHU LQFOXGHG DOO FRUUHVSRQGHQFH ³ZKHWKHU LQ HOHFWURQLF RU

KDQGZULWWHQ IRUPDW LQFOXGLQJ EXW QRW OLPLWHG WR HOHFWURQLF PDLO PHPRUDQGXPV RU RWKHU

GRFXPHQWV´ ([ % WR 3XOOLDP 'HFO '2' ([ WR 'HIV¶ 0HP >'NW  @

       'HIHQGDQWV DUJXH QRZ WKDW WKH XVH RI WKH WHUPV ³WR IURP RU FDUERQ FRSLHG´ VWURQJO\

LQGLFDWHV WKDW SODLQWLII RQO\ VRXJKW HPDLO FRPPXQLFDWLRQV 'HIV¶ &URVV2SS DW  6HFRQG 'HFO

RI 0DUN + +HUULQJWRQ >'NW  @ ³6HFRQG +HUULQJWRQ 'HFO´   %XW ³>W@KH DJHQF\ >LV@

ERXQG WR UHDG >WKH UHTXHVW@ DV GUDIWHG QRW DV >@ DJHQF\ RIILFLDOV    PLJKW ZLVK LW ZDV GUDIWHG´

Miller v. Casey  )G   '& &LU 

       $OWKRXJK '2' FRQWHQGV WKDW ³OLPLWLQJ WKH VHDUFK WR HPDLOV ZDV D UHDVRQDEOH FDOFXODWLRQ

IRU DQ HIILFLHQW VHDUFK´ 'HIV¶ &URVV2SS DW  LW LV ³XQUHDVRQDEOH IRU >DQ DJHQF\@ WR LJQRUH >@

FOHDU LQVWUXFWLRQV FRQYH\LQJ WKH LQWHQGHG VFRSH RI D )2,$ UHTXHVW DW OHDVW LQVRIDU DV WKRVH

LQVWUXFWLRQV ZHUH FRQWDLQHG ZLWKLQ WKH IRXU FRUQHUV RI WKH UHTXHVW LWVHOI´ Nat’l Sec. Counselors v.

Cent. Intelligence Agency  ) 6XSS G   ''&  7KLV &LUFXLW KDV GLVDSSURYHG

RI DJHQFLHV QDUURZLQJ WKH VFRSH RI D )2,$ UHTXHVW WR H[FOXGH PDWHULDOV UHDVRQDEO\ ZLWKLQ WKH



                                                
GHVFULSWLRQ SURYLGHG E\ WKH UHTXHVWHU See, e.g. LaCedra v. Exec. Office for U.S. Attorneys 

)G   '& &LU  FRQFOXGLQJ WKDW WKH DJHQF\¶V LQWHUSUHWDWLRQ RI WKH UHTXHVW ³UHDGV

WKH MXVWTXRWHG SKUDVH RXW RI WKH OHWWHU´ LQ D PDQQHU WKDW UHQGHUV WKH DJHQF\¶V LQWHUSUHWDWLRQ ³VLPSO\

LPSODXVLEOH´ Nation Magazine, Wash. Bureau v. U.S. Customs Serv.  ) G  ± 

'& &LU  ILQGLQJ WKH DJHQF\¶V VHDUFK IRU UHFRUGV XQGHU 3HURW¶V QDPH ZDV WRR QDUURZ ZKHQ

WKH VHDUFK DOVR VRXJKW LQIRUPDWLRQ ³SHUWDLQLQJ WR´ 3HURW Charles v. Office of Armed Forces Med.

Exam’r  ) 6XSS G  ± ''&  ILQGLQJ XQUHDVRQDEOH WKH DJHQF\¶V GHFLVLRQ

WR LQWHUSUHW UHTXHVW IRU ³DXWRSV\ UHSRUWV µFRPPHQWLQJ RQ GLVFXVVLQJ RU LQGLFDWLQJ¶ IDWDO EXOOHW

ZRXQGV´ WR LQFOXGH RQO\ ³GRFXPHQWV FRQWDLQLQJ H[SOLFLW µVWDWHPHQWV¶ DERXW WKHVH WRSLFV´

       +HUH QRWKLQJ LQ SODLQWLII¶V ³QDUURZHG UHTXHVW VXJJHVWV DQ\ LQWHQW WR UHVWULFW WKH VFRSH RI

KLV UHTXHVW´ WR HPDLO RQO\ See Charles  ) 6XSS G DW  7KH UHTXHVW FRQWDLQHG FOHDU

LQVWUXFWLRQV WR VHDUFK IRU RWKHU W\SHV RI GRFXPHQWV Nat’l Sec. Counselors  ) 6XSS G DW 

DQG WKH DJHQF\ KDG DQ REOLJDWLRQ ³WR FRQVWUXH >WKH@ )2,$ UHTXHVW OLEHUDOO\´ Nation Magazine 

)G DW  $W WKH YHU\ OHDVW WKH UHFRUG OHDYHV VXEVWDQWLDO GRXEW DV WR WKH VXIILFLHQF\ RI WKH VHDUFK

LQ WKDW FHUWDLQ PDWHULDOV PD\ KDYH EHHQ RYHUORRNHG GHVSLWH SODLQWLII¶V ZHOOGHILQHG UHTXHVW See

Valencia-Lucena  )G DW 




       ,Q KLV VHFRQG GHFODUDWLRQ +HUULQJWRQ DFNQRZOHGJHV WKDW SODLQWLII¶V QDUURZHG UHTXHVW GRHV
OLVW ³µKDQGZULWWHQ IRUPDW¶ DV EHLQJ ZLWKLQ WKH VFRSH´ EXW FODLPV WKDW ³WKHUH LV QR LQGLFDWLRQ WKDW
VXFK GRFXPHQWV H[LVW DQG D VHDUFK RI KDUG FRS\ UHFRUGV ZRXOG PRVW OLNHO\ EH WLPH FRQVXPLQJ EXW
IXWLOH´ 6HFRQG +HUULQJWRQ 'HFO   $OWKRXJK DQ DJHQF\ ³LV QRW UHTXLUHG WR H[SHQG LWV OLPLWHG
UHVRXUFHV RQ VHDUFKHV IRU ZKLFK LW LV FOHDU DW WKH RXWVHW WKDW QR VHDUFK ZLOO SURGXFH WKH UHFRUGV
VRXJKW´ Reyes v. U.S. Envtl. Prot. Agency  ) 6XSS G   ''&  FLWLQJ Sack v.
U.S. Dep’t of Def.  ) 6XSS G   ''&  WKH GHFODUDQW VWLOO PXVW H[SODLQ KLV UDWLRQDOH
LQ D ³UHODWLYHO\ GHWDLOHG´ DQG ³QRQFRQFOXVRU\´ IDVKLRQ See Goland v. Cent. Intelligence Agency
 )G   '& &LU  $OO +HUULQJWRQ KDV GRQH LQ KLV GHFODUDWLRQ LV VSHFXODWH WKDW
WKHVH GRFXPHQWV GR QRW H[LVW DQG WKDW D KDUG FRS\ UHFRUG VHDUFK ZRXOG EH WLPH FRQVXPLQJ DQG
IXWLOH ZLWKRXW DQ\ DFWXDO H[SODQDWLRQ


                                                  
        6LQFH WKH &RXUW FRQFOXGHV WKDW '2'¶V LQWHUSUHWDWLRQ RI WKH UHTXHVW ZDV QRW UHDVRQDEOH DQG

WKDW WKH GHFODUDWLRQ GRHV QRW GHVFULEH DQ DGHTXDWH VHDUFK VXPPDU\ MXGJPHQW LQ IDYRU RI '2' DV

WR WKH DGHTXDF\ RI LWV VHDUFK LV LQDSSURSULDWH

        &      7KH '2' 5HGDFWLRQV DUH -XVWLILHG 8QGHU )2,$ ([HPSWLRQ 

        7XUQLQJ WR WKH UHFRUGV WKDW '2' GLG LGHQWLI\ DQG SURGXFH WKH DJHQF\ UHGDFWHG FHUWDLQ

LQIRUPDWLRQ XQGHU )2,$ ([HPSWLRQ  ([HPSWLRQ  VKLHOGV IURP PDQGDWRU\ GLVFORVXUH ³SHUVRQQHO

DQG PHGLFDO ILOHV DQG VLPLODU ILOHV WKH GLVFORVXUH RI ZKLFK ZRXOG FRQVWLWXWH D FOHDUO\ XQZDUUDQWHG

LQYDVLRQ RI SHUVRQDO SULYDF\´  86&  E 7R GHWHUPLQH LI DQ DJHQF\¶V UHGDFWLRQV ZHUH

SURSHU WKH &RXUW ³PXVW ZHLJK WKH µSULYDF\ LQWHUHVW LQ QRQGLVFORVXUH DJDLQVW WKH SXEOLF LQWHUHVW LQ

WKH UHOHDVH RI WKH UHFRUGV LQ RUGHU WR GHWHUPLQH ZKHWKHU RQ EDODQFH WKH GLVFORVXUH ZRXOG ZRUN D

FOHDUO\ XQZDUUDQWHG LQYDVLRQ RI SHUVRQDO SULYDF\¶´ Lepelletier v. Fed. Deposit Ins. Corp. 

)G   '& &LU  TXRWLQJ Nat’l Ass’n of Retired Fed. Emps. v. Horner  )G 

 '& &LU 

        '2' DVVHUWV WKDW ([HPSWLRQ  MXVWLILHV LWV UHGDFWLRQ RI WKH QDPHV HPDLO DGGUHVVHV DQG

SKRQH QXPEHUV RI MXQLRU SHUVRQQHO IURP WKH SURGXFHG GRFXPHQWV 'HIV¶ 0HP DW  +HUULQJWRQ

'HFO    3ODLQWLII GRHV QRW FKDOOHQJH WKHVH UHGDFWLRQV See 3O¶V &URVV0HP 7KHUHIRUH WKH




        ,Q KLV UHSO\ SODLQWLII UDLVHV DQRWKHU LVVXH FRQFHUQLQJ '2'¶V VHDUFK ± QDPHO\ WKDW '2'
UHIHUUHG SODLQWLII¶V )2,$ UHTXHVW WR WKH 'HSDUWPHQW RI WKH $UP\ DQG SODLQWLII KDV VLQFH UHFHLYHG
DGGLWLRQDO UHVSRQVLYH UHFRUGV 3O¶V &URVV5HSO\ DW ± 6HFRQG 'HFO RI 5D\PRQG & 3XOOLDP
>'NW  @ ³6HFRQG 3XOOLDP 'HFO´  ± 1HLWKHU RI +HUULQJWRQ¶V GHFODUDWLRQV GHVFULEH WKH
VHDUFK FRQGXFWHG E\ WKH 'HSDUWPHQW RI WKH $UP\ OHW DORQH PHQWLRQ WKH WUDQVIHU RI SODLQWLII¶V
UHTXHVW 3ODLQWLII DVVHUWV WKDW VXFK D IDLOXUH WR PHQWLRQ RU GLVFORVH WKLV UHIHUUDO ³VXJJHVWV HLWKHU WKDW
0U +HUULQJWRQ KDV LQWHQWLRQDOO\ RPLWWHG SURYLGLQJ WKLV LQIRUPDWLRQ WR WKH &RXUW LQ EDG IDLWK RU LQ
WKH DOWHUQDWLYH WKDW 0U +HUULQJWRQ ODFNV WKH UHTXLUHG SHUVRQDO NQRZOHGJH RI VXSHUYLVLQJ WKH
DJHQF\¶V VHDUFK DFWLRQV IRU WKLV )2,$ UHTXHVW´ 3O¶V &URVV5HSO\ DW  7KH &RXUW H[SHFWV VXFK
GHIHFWV WR '2'¶V VHDUFK DQG VXSSRUWLQJ GHFODUDWLRQ WR EH FXUHG RQ UHPDQG DQG WKHUHIRUH LW ZLOO
QRW JUDQW SODLQWLII¶V UHTXHVW IRU OHDYH WR FRQGXFW OLPLWHG WHOHSKRQLF GHSRVLWLRQV RI '2' ZLWQHVVHV
DW WKLV WLPH See id.
                                                   
&RXUW ZLOO JUDQW VXPPDU\ MXGJPHQW IRU GHIHQGDQW '2' ZLWK UHVSHFW WR DOO UHFRUGV UHGDFWHG XQGHU

WKLV H[HPSWLRQ

       '      '2' 'LVFORVHG $OO 5HDVRQDEO\ 6HJUHJDEOH 0DWHULDO

       (YHQ ZKHQ D )2,$ H[HPSWLRQ DSSOLHV ³>D@Q\ UHDVRQDEO\ VHJUHJDEOH SRUWLRQ RI D UHFRUG

VKDOO EH SURYLGHG WR DQ\ SHUVRQ UHTXHVWLQJ VXFK UHFRUG DIWHU GHOHWLRQ RI WKH SRUWLRQV ZKLFK DUH

H[HPSW´  86&  E ³%HIRUH DSSURYLQJ WKH DSSOLFDWLRQ RI D )2,$ H[HPSWLRQ WKH GLVWULFW

FRXUW PXVW PDNH VSHFLILF ILQGLQJV RI VHJUHJDELOLW\    HYHQ LI WKH UHTXHVWHU GLG QRW UDLVH WKH LVVXH

RI VHJUHJDELOLW\ EHIRUH WKH FRXUW´ Sussman v. U.S. Marshals Serv.  )G   '&

&LU  LQWHUQDO FLWDWLRQV RPLWWHG

       ³$JHQFLHV DUH HQWLWOHG WR D SUHVXPSWLRQ WKDW WKH\ FRPSOLHG ZLWK WKH REOLJDWLRQ WR GLVFORVH

UHDVRQDEO\ VHJUHJDEOH PDWHULDO´ Id. DW  FLWLQJ Boyd v. Criminal Div. of U.S. Dep’t of Justice

 )G   '& &LU  7KH DPRXQW RI ³HYLGHQFH UHTXLUHG WR RYHUFRPH WKH

SUHVXPSWLRQ LV QRW FOHDU´ EXW LI WKH UHTXHVWHU VXFFHVVIXOO\ UHEXWV WKH SUHVXPSWLRQ ³WKH EXUGHQ OLHV

ZLWK WKH JRYHUQPHQW WR GHPRQVWUDWH WKDW QR VHJUHJDEOH QRQH[HPSW SRUWLRQV ZHUH ZLWKKHOG´ Id.

       +HUH '2' DVVHUWV WKDW ³QR UHDVRQDEO\ VHJUHJDEOH LQIRUPDWLRQ KDV EHHQ ZLWKKHOG´ DQG WKDW

³DOO GRFXPHQWV UHYLHZHG ZHUH SURFHVVHG WR DFKLHYH PD[LPXP GLVFORVXUH FRQVLVWHQW ZLWK WKH

SURYLVLRQV RI )2,$´ 'HIV¶ 0HP DW  +HUULQJWRQ 'HFO   +HUULQJWRQ GHFODUHV WKDW WKH

³RQO\ UHGDFWLRQV WDNHQ LQ WKH  SDJHV SURYLGHG WR >S@ODLQWLII ZHUH PLQRU UHGDFWLRQV´ LQYROYLQJ

SHUVRQDO LQIRUPDWLRQ RI MXQLRU SHUVRQQHO DQG WKDW ³>Q@R VXEVWDQWLYH FRPPHQWV ZHUH UHGDFWHG´

+HUULQJWRQ 'HFO   +H DGGV WKDW DOO RI WKH GRFXPHQWV ZHUH ³FDUHIXOO\ UHYLHZHG IRU UHDVRQDEOH

VHJUHJDWLRQ RI QRQH[HPSW LQIRUPDWLRQ´ Id.  

       3ODLQWLII GRHV QRW UDLVH DQ\ LVVXH ZLWK UHVSHFW WR WKH UHGDFWLRQV RU WKH DJHQF\¶V FRPSOLDQFH

ZLWK LWV REOLJDWLRQV %HFDXVH WKHUH LV QRWKLQJ LQ WKH UHFRUG WR LQGLFDWH WKDW '2'¶V UHGDFWLRQV ZHUH



                                                 
LQDSSURSULDWH WKH &RXUW ZLOO DFFHSW +HUULQJWRQ¶V DVVHUWLRQV DQG ILQG WKDW '2' UHOHDVHG DOO

UHDVRQDEO\ VHJUHJDEOH LQIRUPDWLRQ See Fischer v. U.S. Dep’t of Justice  ) 6XSS G 

± ''&  TXRWLQJ Judicial Watch, Inc. v. Dep’t of Justice 1R FY  :/

 DW ± ''& -XO\  

,,,        7KH (3$ 5HTXHVW

            3ODLQWLII¶V UHTXHVW WR (3$ FDOOHG IRU DOO GRFXPHQWDWLRQ UHODWHG WR D SDUWLFXODU LQYHVWLJDWLRQ

RU FRPSODLQW 7R GHVFULEH LWV VHDUFK IRU UHFRUGV (3$ KDV SURIIHUHG WKH GHFODUDWLRQ RI 6FRWW /HYLQH

DQ $VVRFLDWH &RXQVHO LQ WKH (3$ 2IILFH RI WKH ,QVSHFWRU *HQHUDO ³2,*´ 2IILFH RI &RXQVHO ZKR

LV DOVR WKH )2,$ 2IILFHU IRU WKH (3$ 2,* See /HYLQH 'HFO   /HYLQH H[SODLQV WKDW LW LV KLV

UHVSRQVLELOLW\ WR DVVLJQ )2,$ UHTXHVWV WR WKH DSSURSULDWH 2,* RIILFH DQG WKDW EDVHG RQ KLV UHYLHZ

RI SODLQWLII¶V UHTXHVW KH ³GHWHUPLQHG WKDW WKH 2,* 2IILFH RI ,QYHVWLJDWLRQV DQG WKH ,PPHGLDWH

2IILFH RI WKH ,QVSHFWRU *HQHUDO ZHUH WKH RIILFHV PRVW OLNHO\ WR FRQWDLQ UHVSRQVLYH UHFRUGV LI DQ\´

Id.   

       $      7KH 2,* 2IILFH RI ,QYHVWLJDWLRQV 6HDUFK

       /HYLQH UHIHUUHG WKH UHTXHVW WR WKH 2,* 2IILFH RI ,QYHVWLJDWLRQV EHFDXVH LW LV ³UHVSRQVLEOH IRU

WKH 2,* +RWOLQH ZKLFK UHFHLYHV FRPSODLQWV RI IUDXG ZDVWH DQG DEXVH LQ WKH (3$ SURJUDPV DQG

RSHUDWLRQV´ DQG LW ³PDQDJHV VHWV SROLF\ FRRUGLQDWHV DQG KDV RYHUDOO UHVSRQVLELOLW\ IRU FULPLQDO

LQYHVWLJDWLRQV RI DOOHJDWLRQV RI YDULRXV PDWWHUV LQFOXGLQJ ILQDQFLDO IUDXG LQYROYLQJ (3$ SURJUDPV

RU IXQGV    DQG HPSOR\HH PLVFRQGXFW´ /HYLQH 'HFO  ± $IWHU WKH 2IILFH RI ,QYHVWLJDWLRQV



      7KH &RXUW PDNHV WKLV FRQFOXVLRQ EDVHG RQ WKH XQGHUVWDQGLQJ WKDW '2' GLG QRW ZLWKKROG
DQ\ GRFXPHQWV IURP LWV SURGXFWLRQ DQG WKDW LW ZLWKKHOG RQO\ SHUVRQDO LGHQWLI\LQJ LQIRUPDWLRQ
FRQWDLQHG ZLWKLQ WKH ILIW\VHYHQ SDJHV RI UHVSRQVLYH GRFXPHQWV '2' LV DGYLVHG WR GUDIW LWV
GHFODUDWLRQV PRUH SUHFLVHO\ LQ WKH IXWXUH DV +HUULQJWRQ¶V GHFODUDWLRQ VHHPV WR LQFOXGH ERLOHUSODWH
ODQJXDJH WKDW ULVNV FRQIXVLRQ See +HUULQJWRQ 'HFO   ³>,@W KDV EHHQ GHWHUPLQHG WKDW QR
VHJUHJDWLRQ RI PHDQLQJIXO LQIRUPDWLRQ LQ WKH withheld documents FDQ EH PDGH ZLWKRXW GLVFORVLQJ
LQIRUPDWLRQ ZDUUDQWLQJ SURWHFWLRQ XQGHU WKH ODZ´ HPSKDVLV DGGHG
                                                     
GHWHUPLQHG WKDW DQ\ UHVSRQVLYH UHFRUGV ZRXOG EH FRQWDLQHG ZLWKLQ WKUHH HOHFWURQLF GDWDEDVHV WKDW

PDLQWDLQHG LQYHVWLJDWLYH FRPSODLQWV DQG FDVHV IURP  WR SUHVHQW LW FRQGXFWHG D VHDUFK VSHFLILF

WR HDFK GDWDEDVH Id.  

       7KH 2IILFH RI ,QYHVWLJDWLRQV VHDUFKHG WKH ,QVSHFWRU *HQHUDO¶V 2SHUDWLRQ DQG 5HSRUWLQJ

6\VWHP ³,*25´ ³D FDVH PDQDJHPHQW V\VWHP WKDW ZDV XVHG SULRU WR ´ XVLQJ NH\ZRUGV LQ

WKH IROORZLQJ SUHGHILQHG ILHOGV  ODVW QDPH  RUJDQL]DWLRQ DQG  FDVH WLWOH /HYLQH

'HFO  D 7KH 2IILFH RI ,QYHVWLJDWLRQ XWLOL]HG WKH IROORZLQJ VHDUFK WHUPV ZKLFK ZHUH

³VHOHFWHG EDVHG RQ D UHYLHZ RI WKH UHTXHVW DQG WKH OHWWHU DWWDFKHG WR WKH UHTXHVW´ ³&KULVWLQH 7RGG

:KLWPDQ :LOOLDP $ :HLQLVFKNH $GPLQLVWUDWRU (QYLURQPHQWDO :RUNLQJ *URXS -DQHW

0DF*LOOLYUD\ 5LYHUNHHSHU ,QF 0DULDQQH +RULQNR >DQG@ $QQLVWRQ´ Id.

       1H[W WKH 2IILFH RI ,QYHVWLJDWLRQ VHDUFKHG D ³FDVH PDQDJHPHQW V\VWHP FDOOHG 0 ZKLFK

LV D GDWDEDVH WKDW WUDFNV DOO LQYHVWLJDWLRQV VXEVHTXHQW WR ,*25´ /HYLQH 'HFO  E 7KH 2IILFH

RI ,QYHVWLJDWLRQ VHDUFKHG WKH GDWDEDVH ZLWK WKH VDPH WHUPV OLVWHG DERYH LQ WZR ZD\V ILUVW E\ XVLQJ

WKH ³LQGLYLGXDOLQVWLWXWLRQ´ VHDUFK ILHOG DQG VHFRQG E\ XVLQJ WKH NH\ZRUG VHDUFK IXQFWLRQ WR HQDEOH

D EURDGHU VHDUFK Id. 7KH NH\ZRUG VHDUFK XVHG D VKRUWHU SDUW RI WKH VHDUFK WHUPV OLVWHG DERYH

ZKLFK ZHUH ³VWLOO FRQVLGHUHG WR EH XQLTXH´ LQ RUGHU WR JHQHUDWH PRUH UHVXOWV Id.

       )LQDOO\ WKH 2IILFH RI ,QYHVWLJDWLRQ¶V +RWOLQH 'HVN 2IILFHU VHDUFKHG WKH KRWOLQH GDWDEDVH

³DQ LQGH[HG /RWXV 1RWHV 'DWDEDVH´ XVHG EHWZHHQ  DQG  /HYLQH 'HFO  F 7KH

+RWOLQH 'HVN 2IILFHU VHDUFKHG WKH GDWDEDVH E\ HQWHULQJ WKH VDPH VHDUFK WHUPV OLVWHG DERYH ³LQWR

WKH /RWXV 1RWHV VHDUFK ILHOG    ZKLFK VHDUFKHV DOO LQGH[HG WH[W´ Id.

       $IWHU WKHVH VHDUFKHV WKH 2IILFH RI ,QYHVWLJDWLRQV LQIRUPHG WKH 2,* 2IILFH RI &RXQVHO WKDW

LW KDG QRW LGHQWLILHG DQ\ UHFRUGV UHVSRQVLYH WR SODLQWLII¶V UHTXHVW /HYLQH 'HFO  




                                                 
       %      7KH 2,* ,PPHGLDWH 2IILFH 6HDUFK

       /HYLQH DOVR GHWHUPLQHG WKDW WKH 2,* ,PPHGLDWH 2IILFH PLJKW SRVVHVV UHVSRQVLYH

GRFXPHQWV ³>E@HFDXVH >SODLQWLII¶V@ )2,$ UHTXHVW LQGLFDWHG FRUUHVSRQGHQFH KDG EHHQ VHQW WR 1LNNL

7LQVOH\ ZKR ZDV WKH ,QVSHFWRU *HQHUDO LQ -XQH ´ DQG WKH 2,* ,PPHGLDWH 2IILFH LV ZKHUH

WKH ,QVSHFWRU *HQHUDO LV ORFDWHG /HYLQH 'HFO   7KHUHIRUH /HYLQH WUDQVPLWWHG WKH UHTXHVW WR

WKH ,PPHGLDWH 2IILFH WR VHDUFK IRU UHVSRQVLYH UHFRUGV WR SODLQWLII¶V UHTXHVW Id.

       7KH ,PPHGLDWH 2IILFH GHVLJQHH ³VHDUFKHG WKH ILOH FDELQHW ZKHUH UHFRUGV RI WKLV W\SH IRU

WKH WLPH SHULRG RI WKH UHTXHVW    ZRXOG EH VWRUHG´ /HYLQH 'HFO   7KH GHVLJQHH DOVR UHSRUWHG

WKDW ³WKH UHTXHVW H[FHHGV WKH UHFRUG UHWHQWLRQ GDWH RI WKH W\SH RI UHFRUGV VRXJKW E\ >S@ODLQWLII´

SXUVXDQW WR (3$ 5HFRUGV 6FKHGXOH  ZKLFK ³SURYLGHV WKDW LQFRPLQJ OHWWHUV DQG HQFORVXUHV PD\

EH GHVWUR\HG ILYH \HDUV DIWHU ILOH FORVXUHV´ Id. 7KH ,PPHGLDWH 2IILFH GHVLJQHH LQIRUPHG WKH 2,*

2IILFH RI &RXQVHO WKDW LW KDG QR UHFRUGV UHVSRQVLYH WR SODLQWLII¶V )2,$ UHTXHVW Id.  

       &      7KH (3$ 6HDUFK ZDV ,QDGHTXDWH

       $OWKRXJK WKH /HYLQH GHFODUDWLRQ GRHV FRQWDLQ GHVFULSWLYH LQIRUPDWLRQ DERXW WKH YDULRXV

VHDUFKHV FRQGXFWHG ZLWKLQ WKH 2IILFH RI ,QYHVWLJDWLRQV DQG 2,* ,PPHGLDWH 2IILFH DQG LW H[SODLQV

ZK\ WKH UHTXHVW ZDV DVVLJQHG WR WKRVH RIILFHV LW RPLWV FHUWDLQ LQIRUPDWLRQ WKDW ZRXOG HQDEOH WKH

&RXUW WR FRQFOXGH WKDW (3$¶V VHDUFK ZDV DGHTXDWH

       :LWK UHJDUG WR WKH 2IILFH RI ,QYHVWLJDWLRQV VHDUFK WKH GHFODUDWLRQ VLPSO\ VWDWHV WKDW WKH

2IILFH RI ,QYHVWLJDWLRQV ³GHWHUPLQHG WKDW SRWHQWLDOO\ UHVSRQVLYH UHFRUGV LI DQ\ ZRXOG EH VWRUHG

LQ DQ\ RI WKUHH HOHFWURQLF GDWDEDVHV´ /HYLQH 'HFO   ZLWKRXW H[SODLQLQJ ZK\ WKHVH ZHUH WKH

RQO\ ORFDWLRQV VHDUFKHG DQG ZLWKRXW VWDWLQJ WKDW ³QR RWKHU UHFRUG V\VWHP ZDV OLNHO\ WR SURGXFH

UHVSRQVLYH GRFXPHQWV´ See Oglesby  )G DW  see also Defs. of Wildlife  ) 6XSS G

DW  0RUHRYHU HYHQ WKRXJK WKH GHFODUDWLRQ VWDWHV WKDW WKHVH GDWDEDVHV LQFOXGH ³LQYHVWLJDWLYH



                                                
FRPSODLQWV DQG FDVHV´ /HYLQH 'HFO   WKH GHFODUDWLRQ SURYLGHV QR H[SODQDWLRQ DV WR ZK\ D

VHDUFK RI WKRVH V\VWHPV ZRXOG VDWLVI\ SODLQWLII¶V UHTXHVW WR VHDUFK IRU ³DOO GRFXPHQWDWLRQ UHODWHG

WR´ WKH FRPSODLQW ILOHG See (3$ ([ $ WR 'HIV¶ 0RW

       7XUQLQJ WR WKH 2,* ,PPHGLDWH 2IILFH VHDUFK WKH GHVFULSWLRQ RI WKH VHDUFK ZLWKLQ RQH ILOH

FDELQHW ³ZKHUH UHFRUGV RI WKLV W\SH IRU WKH WLPH SHULRG RI WKH UHTXHVW    ZRXOG EH VWRUHG´ LV WRR

FXUVRU\ WR SHUVXDGH WKH &RXUW WKDW WKH VHDUFK ZDV DGHTXDWH See Oglesby  )G DW 

FRQFOXGLQJ WKDW DQ DIILGDYLW WKDW PHUHO\ VWDWHV WKDW D VHDUFK ZDV FRQGXFWHG LQ WKH ³UHFRUG V\VWHP

PRVW OLNHO\ WR FRQWDLQ WKH LQIRUPDWLRQ ZKLFK KDG EHHQ UHTXHVWHG IRU WKH WLPH SHULRG´ GLG QRW VKRZ

WKDW WKH VHDUFK PHWKRG ZDV ³UHDVRQDEO\ FDOFXODWHG WR XQFRYHU DOO UHOHYDQW GRFXPHQWV´ 0RUHRYHU

WKH GHFODUDWLRQ IDLOV WR GHVFULEH WKH GHVLJQHH¶V ³UDWLRQDOH IRU VHDUFKLQJ FHUWDLQ ORFDWLRQV DQG QRW

RWKHUV´ Defs. of Wildlife  ) 6XSS G DW  H[SODLQ ZK\ RQH ILOH FDELQHW LQ WKH ,PPHGLDWH

2IILFH ZDV WKH RQO\ ³UHDVRQDEO\ OLNHO\ ORFDWLRQ>@´ WR FRQWDLQ WKH UHFRUGV VRXJKW Hooker v. U.S.

Dep’t of Health & Human Servs.  ) 6XSS G   ''&  RU GHVFULEH KRZ WKH

,PPHGLDWH 2IILFH RU WKLV SDUWLFXODU ILOH FDELQHW ZHUH DFWXDOO\ VHDUFKHG See Steinberg v. U.S. Dep’t

of Justice  )G   '& &LU 




       7KH ,PPHGLDWH 2IILFH GHVLJQHH¶V FRQWHQWLRQ WKDW ³WKH UHTXHVW H[FHHGV WKH UHFRUG UHWHQWLRQ
GDWH RI WKH W\SH RI UHFRUGV VRXJKW E\ >S@ODLQWLII´ EHFDXVH DQ (3$ 5HFRUGV 6FKHGXOH ³SURYLGHV WKDW
LQFRPLQJ OHWWHUV DQG HQFORVXUHV PD\ EH GHVWUR\HG ILYH \HDUV DIWHU ILOH FORVXUH´ /HYLQH 'HFO  
GRHV QRW VXSSRUW WKH DJHQF\¶V FRQWHQWLRQ WKDW VXPPDU\ MXGJPHQW LV DSSURSULDWH $OWKRXJK WKH
5HFRUGV 6FKHGXOH GRHV DXWKRUL]H WKH GLVSRVLWLRQ RI FHUWDLQ UHFRUGV LW RQO\ DSSOLHV WR ³FRSLHV RI DOO
QRQFRQWUROOHG FRUUHVSRQGHQFH DQG PHPRUDQGD UHODWLQJ WR ZRUN DFFRPSOLVKPHQWV SHUVRQQHO
QHHGV DQG RWKHU URXWLQH DFWLYLWLHV RI WKH RIILFH´ VXFK DV ³LQFRPLQJ OHWWHUV DQG HQFORVXUHV´ DQG
H[FOXGHV ³DQ\ UHFRUGV DOUHDG\ LQ HOHFWURQLF IRUP´ (3$ ([ & WR 'HIV¶ 0RW >'NW  @ 7KH
&RXUW FDQQRW GHWHUPLQH ZKHWKHU DQ\ ILOHV FRQWDLQHG LQ WKH ,PPHGLDWH 2IILFH ILOH FDELQHW VHDUFKHG
KHUH PLJKW IDOO ZLWKLQ WKLV GHILQLWLRQ RU WKH H[FHSWLRQ IRU HOHFWURQLF GRFXPHQWV See Valencia-
Lucena  )G DW  ILQGLQJ WKH GHIHQGDQW¶V FRQWHQWLRQ WKDW VXPPDU\ MXGJPHQW LV DSSURSULDWH
EHFDXVH WKH UHTXHVWHG UHFRUGV DUH URXWLQHO\ GHVWUR\HG ODFNHG PHULW $V D JHQHUDO SULQFLSOH
³FODLPV RI GHVWUXFWLRQ RU QRQSUHVHUYDWLRQ FDQQRW VXVWDLQ VXPPDU\ MXGJPHQW´ Id.
                                                  
       7KH /HYLQH GHFODUDWLRQ IDLOV WR LQGLFDWH WKDW WKH VHDUFKHV ZHUH FRQGXFWHG IRU WKH EURDGHU

FDWHJRU\ RI UHFRUGV WKDW SODLQWLII UHTXHVWHG )RU LQVWDQFH WKH GHFODUDWLRQ GRHV QRW H[SODLQ ZK\ D

VHDUFK ZDV QRW FRQGXFWHG LQ WKH ,QVSHFWRU *HQHUDO¶V HPDLO RU HOHFWURQLF ILOHV ZKHQ WKH UHTXHVW

VRXJKW all GRFXPHQWDWLRQ related WR WKH FRPSODLQW ILOHG E\ +HDWKHU :KLWH $QG QRQH RI WKH VHDUFK

WHUPV HYHQ LQFOXGHG +HDWKHU :KLWH¶V QDPH RU SRVLWLRQ

       7KHUHIRUH WKH &RXUW ILQGV WKDW WKH GHFODUDWLRQ GRHV QRW GHVFULEH DQ DGHTXDWH VHDUFK DQG

VXPPDU\ MXGJPHQW IRU WKH DJHQF\ LV LQDSSURSULDWH DW WKLV WLPH

,9    7KH '2- 5HTXHVW

       $      7KH '2- 6HDUFK

       '2- SURYLGHG WKH GHFODUDWLRQ RI -HDQHWWD 0 +RZDUG WR VXSSRUW LWV DVVHUWLRQ WKDW LW

FRQGXFWHG DQ DGHTXDWH VHDUFK LQ UHVSRQVH WR SODLQWLII¶V )2,$ UHTXHVW See +RZDUG 'HFO +RZDUG

LV D ³*RYHUQPHQW ,QIRUPDWLRQ 6SHFLDOLVW IRU WKH 2IILFH RI WKH ,QVSHFWRU *HQHUDO 8QLWHG 6WDWHV

'HSDUWPHQW RI -XVWLFH 2,*´ ZKR LV ³IDPLOLDU ZLWK WKH SURFHGXUHV IROORZHG LQ SURFHVVLQJ´ )2,$

UHTXHVWV DQG ZKR LV VSHFLILFDOO\ IDPLOLDU ZLWK ³WKH 2,*¶V UHVSRQVHV WR WKH )2,$ UHTXHVW DW LVVXH´

KHUH Id.   7KH 2,* KDV PDQ\ UHVSRQVLELOLWLHV LQFOXGLQJ LQYHVWLJDWLQJ ³DOOHJDWLRQV RI FULPLQDO

ZURQJGRLQJ DQG DGPLQLVWUDWLYH PLVFRQGXFW RQ WKH SDUW RI´ '2- HPSOR\HHV DV ZHOO DV DXGLWLQJ

SURJUDPV DQG RSHUDWLRQV WKDW ³FRQWUDFW ZLWK RU UHFHLYH EHQHILWV IURP´ '2- Id.  

       ³7KH 2,* PDLQWDLQV VHSDUDWH UHFRUGV UHODWLQJ WR LWV LQYHVWLJDWLYH DXGLW>@ DQG LQVSHFWLRQ

IXQFWLRQV´ +RZDUG 'HFO   ,QYHVWLJDWLYH UHFRUGV LQFOXGH UHFRUGV ³UHODWLQJ WR FRPSODLQWV RI

PLVFRQGXFW UHFHLYHG E\ WKH 2,* DQG WR DQ\ LQYHVWLJDWLRQ RI WKRVH FRPSODLQWV FRQGXFWHG E\ WKH

2,*´ DQG WKH UHFRUGV DUH ³LQGH[HG E\ QDPHV RI WKH LQGLYLGXDO VXEMHFW RU VXEMHFWV DQGRU E\ WKH

QDPH RI WKH FRPSODLQDQW DQG FDQ EH HOHFWURQLFDOO\ VHDUFKHG E\ WKH QDPHV RI WKRVH LQGLYLGXDOV´

Id.   ,Q FRPSDULVRQ 2,* DXGLW UHFRUGV DUH LQGH[HG E\ WLWOH DQG WKH 2,* ³FDQ VHDUFK WKHVH



                                               
UHFRUGV E\ WKRVH WLWOHV E\ DXGLW RU LQVSHFWLRQ QXPEHU RU E\ 'HSDUWPHQW FRPSRQHQW EXW QRW E\ D

SDUWLFXODU LQGLYLGXDO¶V QDPH´ Id.  

       +RZDUG ³SHUVRQDOO\ VHDUFKHG WKH 2,*¶V ,QYHVWLJDWLRQ 'DWD 0DQDJHPHQW 6\VWHP ,'06

WKH 2,*¶V LQYHVWLJDWLYH UHFRUGV GDWDEDVH´ XVLQJ WKH IROORZLQJ VHDUFK WHUPV ³7RGG :KLWPDQ DQG

:LOOLDP $ :HLQLVFKNH´ +RZDUG 'HFO   6KH H[SODLQHG WKDW ³,'06 LV WKH RQO\ GDWDEDVH WKDW

ZRXOG FRQWDLQ WKH QHFHVVDU\ LQIRUPDWLRQ UHVSRQVLYH WR SODLQWLII¶V UHTXHVW DQG LW LV WKH RQO\ GDWDEDVH

WKDW ZRXOG FRQWDLQ UHVSRQVLYH GRFXPHQWV´ Id. +RZDUG FRQFOXGHG WKDW QR UHVSRQVLYH UHFRUGV

ZHUH ORFDWHG ³>D@IWHU FRQGXFWLQJ D WKRURXJK VHDUFK´ Id.  ±

       %      7KH '2- 6HDUFK ZDV ,QDGHTXDWH

       +RZDUG¶V GHFODUDWLRQ ³LV VR JHQHUDO DV WR UDLVH VHULRXV GRXEW´ ZKHWKHU '2- ³FRQGXFWHG D

UHDVRQDEO\ WKRURXJK VHDUFK RI LWV UHFRUGV´ Steinberg  )G DW  $OWKRXJK +RZDUG¶V

GHFODUDWLRQ GRHV SURYLGH WKH VHDUFK WHUPV VKH XVHG DV ZHOO DV D EULHI GHVFULSWLRQ RI WKH GDWDEDVH

VKH VHDUFKHG WKH GHFODUDWLRQ GRHV QRW ³H[SODLQ WKH VFRSH DQG PHWKRG RI WKH DJHQF\¶V VHDUFK LQ D

QRQFRQFOXVRU\ IDVKLRQ´ See Nat’l Sec. Counselors  ) 6XSS G DW  5DWKHU DOO +RZDUG

FODLPV LV WKDW VKH ³VHDUFKHG WKH 2,*¶V LQYHVWLJDWLYH UHFRUGV GDWDEDVH XVLQJ WKH QDPHV´ +RZDUG

'HFO   ZLWKRXW H[SODLQLQJ ZLWK ³UHDVRQDEOH GHWDLO´ KRZ VKH XWLOL]HG WKH VHDUFK WHUPV ± IRU

H[DPSOH XVLQJ D NH\ZRUG VHDUFK RU VRPH RWKHU PHWKRG ± RU ZK\ VKH FKRVH WR OLPLW WKH VHDUFK WR

RQH GDWDEDVH See Oglesby  )G DW 

       $QG HYHQ WKRXJK +RZDUG FODLPV WKDW ³,'06 LV WKH RQO\ GDWDEDVH WKDW ZRXOG FRQWDLQ WKH

QHFHVVDU\ LQIRUPDWLRQ UHVSRQVLYH WR SODLQWLII¶V UHTXHVW DQG LW LV WKH RQO\ GDWDEDVH WKDW ZRXOG

FRQWDLQ UHVSRQVLYH GRFXPHQWV´ +RZDUG 'HFO   VXFK D FRQFOXVRU\ VWDWHPHQW LV LQVXIILFLHQW See

Morley  )G DW ± ³$W WKH YHU\ OHDVW >'2-@ ZDV UHTXLUHG WR explain LQ LWV DIILGDYLW




                                                 
WKDW QR RWKHU UHFRUG V\VWHP ZDV OLNHO\ WR SURGXFH UHVSRQVLYH GRFXPHQWV´ Oglesby  )G DW

 HPSKDVLV DGGHG see also Defs. of Wildlife  ) 6XSS G DW  '2- GLG QRW GR VR

       0RUHRYHU WKH VHDUFK WHUPV +RZDUG XVHG LQ DQG RI WKHPVHOYHV UDLVH GRXEW ZLWK WKH &RXUW

WKDW VKH SHUIRUPHG DQ DGHTXDWH VHDUFK DQG +RZDUG¶V FRQFOXVRU\ DVVHUWLRQ WKDW VKH ³FRQGXFW>HG@

D WKRURXJK VHDUFK´ +RZDUG 'HFO   ³GRHV QRW SURYLGH VXIILFLHQW GHWDLO IRU WKH >&@RXUW LWVHOI WR

GHWHUPLQH WKH VHDUFK¶V DGHTXDF\´       See Morley  )G DW         3ODLQWLII VRXJKW ³DOO

GRFXPHQWDWLRQ UHODWHG WR >WKH@ LQYHVWLJDWLRQFRPSODLQW ILOHG E\ +HDWKHU :KLWH    UHJDUGLQJ

DOOHJDWLRQV DJDLQVW &KULVWLQH 7RGG :KLWPDQ    DQG :LOOLDP $ :HLQLVFKNH´ DQG KH DWWDFKHG D

FRS\ RI WKH OHWWHU WUDQVPLWWHG WR '2- E\ +HDWKHU :KLWH '2- ([ WR 'HIV¶ 0RW DW  %XW +RZDUG

RQO\ XVHG WZR VHDUFK WHUPV ³7RGG :KLWPDQ´ DQG ³:LOOLDP $ :HLQLVFKNH´

       %HFDXVH +RZDUG RQO\ XVHG WKH WHUP ³7RGG :KLWPDQ´ LW LV OLNHO\ WKDW WKH VHDUFK PLVVHG

SRWHQWLDOO\ UHVSRQVLYH GRFXPHQWV WKDW LQFOXGHG :KLWPDQ¶V IXOO QDPH RU WKDW HYHQ GHVFULEHG KHU DV

³&KULVWLQH :KLWPDQ´ RU ³0V :KLWPDQ´ 7KH FRQYHUVH LV DOVR WUXH DV DSSOLHG WR WKH XVH RI

:HLQLVFKNH¶V IXOO QDPH ± WKH VHDUFK PD\ KDYH PLVVHG GRFXPHQWV WKDW GLG QRW LGHQWLI\ KLP E\ KLV

IXOO QDPH EXW WKDW LGHQWLILHG KLP E\ ³:LOOLDP :HLQLVFKNH´ RU ³0U :HLQLVFKNH´ )XUWKHU WKH XVH

RI MXVW WKHVH WZR QDPHV GHPRQVWUDWHV WKDW +RZDUG GLG QRW XQGHUVWDQG WKH VFRSH RI SODLQWLII¶V

UHTXHVW ZKLFK VRXJKW DOO GRFXPHQWV relating WR WKH FRPSODLQW ILOHG E\ +HDWKHU :KLWH

       7KH UHTXHVW HYHQ DWWDFKHG D FRS\ RI WKH :KLWH FRPSODLQW DQG IURP WKDW FRPSODLQW +RZDUG

FRXOG KDYH DQG VKRXOG KDYH LGHQWLILHG DGGLWLRQDO VHDUFK WHUPV ± VXFK DV WKH WHUP ³+HDWKHU

:KLWH´ ± WLHG WR WKH VXEMHFW PDWWHU RI WKH FRPSODLQW 7KHUHIRUH ³D UHYLHZ RI WKH UHFRUG UDLVHV

VXEVWDQWLDO GRXEW´ WKDW FHUWDLQ PDWHULDOV ZHUH RYHUORRNHG Valencia-Lucena  )G DW  see

also Truitt  )G DW 




                                                
       %HFDXVH +RZDUG¶V GHFODUDWLRQ GRHV QRW GHVFULEH DQ DGHTXDWH VHDUFK VXPPDU\ MXGJPHQW

RQ WKH DGHTXDF\ RI '2-¶V VHDUFK LV QRW SURSHU

                                        &21&/86,21

       )RU WKH IRUHJRLQJ UHDVRQV WKH &RXUW FRQFOXGHV WKDW GHIHQGDQWV¶ GHFODUDWLRQV GR QRW DWWHVW

WR DGHTXDWH VHDUFKHV FRQGXFWHG E\ '2' (3$ DQG '2- LQ UHVSRQVH WR SODLQWLII¶V )2,$ UHTXHVWV

7KHUHIRUH GHIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW ZLOO EH '(1,(' ,1 3$57 DQG SODLQWLII¶V

PRWLRQ ZLOO EH '(1,(' LQ LWV HQWLUHW\ DV PRRW DQG WKH &RXUW ZLOO UHPDQG WKLV FDVH WR WKH DJHQFLHV

7KH DJHQFLHV DUH LQVWUXFWHG WR FRQGXFW D IXUWKHU VHDUFK IRU UHVSRQVLYH UHFRUGV WR SURYLGH D PRUH

GHWDLOHG MXVWLILFDWLRQ IRU WKH DGHTXDF\ RI WKHLU VHDUFKHV DQG WR UHOHDVH DQ\ UHDVRQDEO\ VHJUHJDEOH

QRQH[HPSW PDWHULDO WR SODLQWLII FRQVLVWHQW ZLWK )2,$ :LWK UHVSHFW WR WKH ILIW\VHYHQ SDJHV RI

GRFXPHQWV '2' SURGXFHG WR SODLQWLII WKH &RXUW ILQGV WKDW WKRVH GRFXPHQWV ZHUH SURSHUO\

UHGDFWHG XQGHU )2,$ ([HPSWLRQ  DQG WKDW '2' PHW LWV VHJUHJDELOLW\ UHTXLUHPHQW 7KXV

GHIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW LV *5$17(' ,1 3$57 DV WR UHFRUGV '2' DOUHDG\

SURGXFHG

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                             $0< %(50$1 -$&.621
                                             8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( )HEUXDU\